DETAILED ACTION

Response to Arguments
Applicant’s arguments, particularly page 8 of the Remarks, filed 1/26/2022, with respect to the rejections of claims 1-14 under 35 U.S.C. §102, as being anticipated by Hartmann (US 10,014,596) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hartmann (US 10,014,596). A different interpretation of the clamping spring, specifically the bearing limb, of Hartmann is being taken compared to the previous rejection.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
On lines 17 and 18 of claim 1 “the direction…” lacks proper antecedent basis.  It is suggested to amend the recitations to “a direction” in both instances. 
“A conductor…” in line 1 of claim 14 should be amended to “The conductor…” 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann (U.S. 10,014,596).
With respect to claim 1, Hartmann discloses a conductor connection terminal (1, Fig. 10) comprising: an insulating material housing (17) having a conductor insertion opening (18, Fig. 11), a conductor insertion channel (see the rest of 18 past the initial opening) attached to the conductor insertion opening, and a contact pin insertion opening (24, Fig. 11) with a contact pin insertion channel (the rest of the cavity extending past 24) attached to the contact pin insertion opening; a busbar (3, Fig. 13) having a first contact portion (this is seen as the top of the busbar that would connect with a conductor; annotated Fig. 14 below) and a second contact portion (the bottom of the busbar that would connect with a contact; see figure below); and a clamping spring (2, Fig. 13) having a first clamping limb (6, Fig. 12) with a first clamping edge (7, Fig. 14) oriented towards the first contact portion of the busbar, a first spring bow, a bearing limb, a second spring bow, and a second clamping limb (annotated Fig. 14, below), wherein the first clamping edge of the clamping spring and the first contact portion of the busbar form a first clamping point for an electrical conductor that is to be clamped (col. 10, lines 4-7), wherein the second clamping limb of the clamping spring and the second contact portion of the busbar form a second clamping point for a contact pin that is to be clamped (col. 9, lines 57-59), wherein the first spring bow is connected to the second spring bow via the bearing limb (see figure below), wherein the first spring bow and the second spring bow are essentially arranged at a common height level of the conductor connector terminal (see in figure below how the first and second spring bows are at the same height along a Y direction), and wherein the common height level is substantially parallel to the direction of longitudinal extent of the conductor insertion channel and/or the direction of longitudinal extent of the contact pin insertion channel (Figs. 10 and 11).

    PNG
    media_image1.png
    439
    701
    media_image1.png
    Greyscale

Annotated Fig. 14 of Hartmann
 
With respect to claim 2, Hartmann discloses the conductor connection terminal according to claim 1, wherein the second clamping limb has a second clamping edge, wherein the second clamping edge and the second contact portion of the busbar form the second clamping point for the contact pin that is to be clamped. See col. 9, lines 57-59 as well as Fig. 10.
With respect to claim 3, Hartmann discloses the conductor connection terminal according to claim 1, wherein the first spring bow and the second spring bow are bent in an opposite direction from the bearing limb. See, in the annotated figure above, how the first spring bow bends downwardly in a counter-clockwise direction and the second spring bow bends downwardly in a clock-wise direction. Thus, the spring bows are bent from the bearing limb in opposite directions. 
With respect to claim 4, Hartmann discloses the conductor connection terminal according to claim 1, wherein the first contact portion and/or the second contact portion of the busbar is T-shaped. See in Fig. 13 how the busbar (3) has a reduced width section (41), thus making the contacting portions of the busbar into a “T-shape”.
With respect to claim 5, Hartmann discloses the conductor connection terminal according to claim 1, wherein the first contact portion and the second contact portion of the busbar are connected to each other via a connecting portion of the busbar (see Figs. 12-14; specifically, it is seen that the body of the busbar is inherently a “connection portion” that physically, and electrically, connects the first/top contact portion with the second/bottom contact portion), wherein the first contact portion and/or the second contact portion are formed orthogonally to the connecting portion of the busbar (see, in the figure above, how the first and second contact portions are formed orthogonally on either side of the busbar).
With respect to claim 6, Hartmann discloses the conductor connection terminal according to claim 1, wherein the busbar has a passage opening (see Fig. 12, as annotated below), wherein at least one recess (a cutout 42, Fig. 12) is arranged at the passage opening and wherein the clamping spring is mounted in the passage opening of the busbar via the at least one recess (col. 11, lines 4-10).
[AltContent: textbox (Passage Openings formed in the busbar containing recesses)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    347
    427
    media_image2.png
    Greyscale

Annotated Fig. 12 of Hartmann

With respect to claim 7, Hartmann discloses the conductor connection terminal, wherein the conductor connection terminal has an actuating element (36, Fig. 14), wherein the actuating element interacts with the first clamping limb and is arranged for opening or closing the first clamping point. See col. 9, line 63 – col. 10, line 7.
With respect to claim 8, Hartmann discloses the conductor connection terminal according to claim 7, wherein the actuating element is an actuating lever (36 in Figs. 14 and 18-19), wherein the actuating lever is swiveled via a swivel bearing (37, Fig. 14).
With respect to claim 9, Hartmann discloses the conductor connection terminal according to claim 8, wherein the first clamping point is arranged in a region of the swivel bearing of the actuating lever. See Fig. 14.
With respect to claim 10, Hartmann discloses the conductor connection terminal according to claim 8, wherein the contact pin insertion channel is arranged on a common plane with the actuating lever. See Fig. 10.
With respect to claim 11, Hartmann discloses the conductor connection terminal according to claim 1, wherein a plurality of busbars with respectively associated clamping springs are arranged in the insulating material housing, wherein a respective conductor insertion opening that opens out to one of the first clamping points is provided in the insulating material housing and wherein a respective contact pin insertion opening that opens out to one of the second clamping points is provided in the insulating material housing. See Figs. 11 and 18-21.
With respect to claim 13, Hartmann discloses the conductor connection terminal according to claim 1, wherein a length of the clamping spring in the direction of longitudinal extent of the conductor insertion channel is greater than a width of the clamping spring transversely to the direction of longitudinal extent of the conductor insertion channel. See the illustration of the clamping spring (2) in Figs. 10-11. It is seen from Fig. 10 that the clamping spring (2) has a length in the longitudinal direction that is greater than at least 25% of the total length of the connector housing (17). Further, Figs. 18-19 show that the connector has four insertion openings (18), and thus interior cavities and clamping springs. The connector housing containing four clamping springs, internally, indicates that each clamping spring has a width that must be no greater than 25% of the total width of the housing. In this regard it is understood that the length of the clamping spring is greater than the width of the clamping spring.
With respect to claim 14, Hartmann discloses the conductor connection terminal according to claim 1, wherein the conductor connection terminal is adapted to contact a contact pin (5, Figs. 10-11).
With respect to claim 16, Hartmann discloses the conductor connection terminal according to claim 8, wherein when the actuating lever is in a closed position in which the first clamping point is closed, a longitudinal extent of the actuating lever is aligned with the longitudinal extent of the contact pin insertion channel. See Fig. 14.

Allowable Subject Matter
Claims 12, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 12 (and dependent claim 17), the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of the bearing limb of the clamping spring has two bends in opposite directions in a region where the bearing limb is supported on the busbar.
Per claim 15, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of the passage opening is a through-hole that is enclosed on all sides by material of the busbar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/           Examiner, Art Unit 2833



/renee s luebke/Supervisory Patent Examiner
Art Unit 2833